United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-1125
                     ___________________________

                           Timothy Scott Freeman

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

                Corizon Health, Inc.; William Ingram, Doctor

                   lllllllllllllllllllllDefendants - Appellees

           Corizon Medical Staff; Polk County Jail Staff; Sara Doe

                          lllllllllllllllllllllDefendants
                                  ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                       Submitted: September 24, 2019
                          Filed: October 4, 2019
                              [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
        Federal inmate Timothy Freeman appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record and the parties’ arguments on appeal, we find the district court judge did not
err in failing to recuse himself sua sponte, see Fletcher v. Conoco Pipe Line Co., 323
F.3d 661, 663, 665 (8th Cir. 2003) (applying plain-error standard where recusal claim
was not raised below, and noting an adverse ruling without clear showing of bias
insufficient basis for disqualification); and, as Freeman had no constitutional right to
counsel in this civil case, his remedy for any inadequate assistance of counsel is a
legal malpractice suit, not reversal of the judgment, see Glick v. Henderson, 855 F.2d
536, 541 (8th Cir. 1988) (holding no claim of ineffective assistance of appointed
counsel in § 1983 action exists because there is no constitutional right to appointed
counsel in civil case; remedy was malpractice suit against attorney rather than a new
trial). Finally, we conclude Freeman waived any arguments as to the viability of his
claims. See Doe v. Fort Zumwalt R-II Sch. Dist., 920 F.3d 1184, 1191 (8th Cir. 2019)
(holding claim waiver where appellant did not challenge district court’s rationale or
entry of summary judgment).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-